Citation Nr: 1526886	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Neither hearing loss nor tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in May 2011 and November 2012 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in December 2012.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service connection claims must be denied.  As reflected in a December 2012 VA examination report, the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Also, his service personnel records reflect that he served as a military policeman.  However, even assuming that the Veteran was exposed to very loud noise in service, the record does not establish that either hearing loss or tinnitus is related to his period of service.

Initially, the record does not reflect that the Veteran had hearing loss or tinnitus in service or within one year from service, and therefore the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a). 

The only competent and probative opinions regarding whether hearing loss or tinnitus are related to service are those of the December 2012 VA examiner.  The examiner opined that neither the Veteran's hearing loss nor his tinnitus was related to service.  The examiner noted that service treatment records contained entrance and exit hearing tests, and that the exit examination documented hearing well within the normal range bilaterally, and that these results were also consistent with the results of testing on entrance examination.  The examiner conceded that the Veteran's military occupational specialty likely exposed him to excessive noise, but that the service treatment records did not indicate that this had a negative impact on his hearing, including development of tinnitus.  The examiner noted that service treatment records did not reflect complaints of or treatment for hearing loss or tinnitus, and that the medical examination for separation from service did not list hearing loss as a concern.  The examiner further noted that the Veteran worked in an automobile plant for 32 years after service, and that the noise associated with this occupation may have accounted for his current degree of hearing loss and reported tinnitus. 

The Board finds the examiner's opinions to be persuasive.  The examiner had appropriate medical expertise, examined and interviewed the Veteran, acknowledged that the Veteran was likely exposed to high-risk, excessive noise, and provided a clear rationale for his opinions.  

Also, the bases of the examiner's opinions are consistent with the evidence of record.  Regarding his review of the of in-service and post-service evidence in assessing the impact of any in-service noise exposure on hearing loss, service treatment records reflect no complaints or findings related to hearing loss.  At the time of his October 1965 examination for entrance into service, the auditory decibel thresholds in the frequencies of 500, 1,000, 2,000, 3000, and 4,000 Hz were -5, -5, -5, -5, and 5 in the right ear, and 5, -5, -5, -5, and 5 in the left.  At the time of his September 1967 examination for separation from service, the auditory thresholds in the frequencies of 500, 1,000, 2,000, and 4,000 Hz were each 0 in both ears.  At that time, he reported that he did not have and had never had hearing loss.  

The Board notes that service department audiometric readings prior to October 31, 1967, are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Conversion of the October 1965 readings results in auditory decibel thresholds in the frequencies of 500, 1,000, 2,000, 3000, and 4,000 Hz of 10, 5, 5, 5, and 10 in the right ear, and 20, 5, 5, 5, and 10 in the left.  Conversion of the September 1967 readings results in auditory thresholds in the frequencies of 500, 1,000, 2,000, and 4,000 Hz of 10, 10, 10, and 5 in both ears.  

An October 2006 VA treatment record reflects that, when asked to indicate by checkmark whether he had had any of a number of listed medical problems, the Veteran indicated that he had had weight loss about 6 years prior, and that he had had diabetes, but he made no indication for the problems of "Hearing loss/ringing in ears/earache," or "Hard of hearing."  In a similar December 2006 VA treatment record, while the Veteran made a mark next to the problem of "Hard of hearing," he made no mark next to the problem of "Hearing loss/ringing in ears/earache," listed directly above it.  The earliest indication of the Veteran seeking treatment for hearing loss or tinnitus are July 2011 VA treatment records reflecting that the Veteran reported bilateral, high-pitch tinnitus which came and went, and that he had trouble hearing in noisy environments; audiogram at the time revealed a moderate to severe high frequency hearing loss bilaterally.  

Moreover, there is no competent and probative evidence, such as a medical opinion, contradicting the report of the December 2012 VA examiner or otherwise supporting the Veteran's claim, and the Veteran has not identified any.

The Board notes the Veteran's representative's arguments, as reflected in an April 2013 notice of disagreement and May 2014 informal hearing presentation, that, although the Veteran had normal hearing on separation examination, his normal hearing at separation should not determine the outcome of his claim, citing Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  However, in this case, the Veteran's hearing at separation is not determining the outcome of his claim; rather, the evidence as a whole, including the negative December 2012 VA examiner's opinion, is determining the outcome of the claim.  While Hensley stands for the proposition that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service," the evidence must nonetheless show that a current hearing loss disability is causally related to service in order to establish service connection.  See Hensley, 5 Vet. App. at 159-61.  The VA examiner in this case appropriately considered the Veteran's normal hearing results at separation from service, along with the rest of the evidence of record, including the Veteran's reported 32 years working in an automobile plant, in formulating his opinion.  

The Veteran's representative also argued that the VA examiner did not give adequate weight to the Veteran's account of his in-service experiences and noise exposure, or his assertions of beginning to notice difficulty hearing in service and continuing to experience symptoms of hearing loss after discharge, and that the Veteran's assertions of hearing impairment in service and continuing after should outweigh the probative value of the VA examiner's opinion.  The representative argued that the Veteran's assertions of having ringing in the ears since service should be deemed credible as there is no evidence to the contrary.

However, as noted above, the VA examiner appropriately considered the Veteran's assertions of in-service noise exposure, even conceding that his military occupational specialty likely exposed him to excessive noise; nonetheless, based on the evidence in its entirety, the examiner determined that such noise exposure had not had a negative impact on the Veteran's hearing, including development of tinnitus.  Also, the report did not indicate that the Veteran reported beginning to notice difficulty hearing in service and continuing to experience symptoms of hearing loss after discharge, or that he asserted having ringing in the ears since service.  Furthermore, even if the Veteran made such assertions, the Board would not find them credible in light of the evidence contradicting them, including the Veteran's own previous statements.  Again, service treatment records reflect no complaints or findings related to hearing problems, and at the time of his September 1967 separation examination, the Veteran reported that he did not have and had never had hearing loss.  Moreover, in October 2006, the Veteran denied any medical history of "Hearing loss/ringing in ears/earache" or being "Hard of hearing," and again denied any history of "Hearing loss/ringing in ears/earache" in December 2006.

The Veteran's representative further argued that the VA examiner's opinions were speculative, as the examiner only suggested an alternative reason for the Veteran's hearing loss and tinnitus, and did not definitively state the reason for the Veteran's hearing issues.  However, even if the VA examiner's opinion that the noise associated with the Veteran's occupation working in an automobile plant for 32 years after service may have accounted for his current degree of hearing loss and reported tinnitus could be considered "speculative" as to the cause of the Veteran's current hearing loss and tinnitus, the examiner's opinion was definite that such hearing loss was not related to service, including in-service noise exposure, for the reasons discussed above.  

Finally, the Veteran's representative argued that the Veteran's separation examination, while not showing a hearing loss disability for VA purposes, showed a slight shift in his hearing thresholds.  In this regard, the Board notes that not all such shifts indicated worse, rather than improved, hearing test results.  However, regardless, such hearing test results on entrance and separation examinations were noted by the December 2012 VA examiner, but the examiner nonetheless determined that the exit examination documented hearing well within the normal range bilaterally, that these results were consistent with the results of testing on entrance examination, and that, considering these results and the evidence as a whole, it was unlikely that the Veteran's current hearing loss or tinnitus was related to service.  Again, there is no competent and probative evidence, such as a medical opinion, contradicting the December 2012 VA examiner's report, and the Veteran has not identified any.

Therefore, the evidence weighs against a finding that either hearing loss or tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


